Hatch, J. (dissenting):
I am not able to agree with the majority of the court in its disposition of this case. Had the proof been limited to the dishonor of the first check, or even of the second, I would be disposed to hold that, under the facts as they existed, a verdict for substantial damages could not be sustained, but this is not what appears. Defendant was notified after the dishonor of the checks, and then discov*367ered the mistake which had been made by its bookkeeper. It became incumbent upon the bank to take steps which would prevent such mistakes in the future, and in the exercise of ordinary care by the bank future mistakes of this character would" have been obviated. After notice of the dishonor of the checks it dishonored the note and refused to pay it. For this act there is no excuse, and the jury had the right to find therefrom that it was guilty of such negligence in connection with the plaintiff’s account as to show a willful disregard of his rights and interests, and under such circumstances an award of substantial damages may be made. (Davis v. Standard National Bank, 50 App. Div. 210.) The court was not, therefore, justified in making disposition of the case by awarding nominal damages.
The judgment should, therefore, be reversed and a new trial granted, with costs to the appellant to abide the event.
Judgment and order affirmed, with costs.